Citation Nr: 1113190	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  94-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an organic psychotic disorder/dementia (also claimed as neuropsychiatric disorder).


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to January 1986.  Further, the record reflects he had additional service in the Reserves.

The current appellate claim is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for organic psychotic disorder/dementia.

By a January 2008 decision, the Board denied the Veteran's claim of service connection for an organic psychotic disorder/dementia secondary to head injury, finding, in part, that the evidence did not show there was head trauma while in service.  The Board also denied the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).  

The Veteran appealed the Board's January 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  By a December 2009 memorandum decision, the Court affirmed the Board's denial of service connection for PTSD; reversed the Board's finding that there was no evidence of in-service head trauma; set aside that part of the decision that denied VA benefits for an organic psychotic disorder/dementia and the matter was remanded for further development and adjudication.  Judgment was issued in January 2010, and Mandate in March 2010.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the Veteran was previously represented by a private attorney in his appeal.  However, that attorney requested that he be allowed to withdraw as the Veteran's accredited representative before VA, and that motion has been granted.  The Veteran was subsequently sent correspondence in January 2011 requesting clarification as to whether he desired a new representative.  He replied in February 2011 that he desired to represent himself in this appeal.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For the reasons detailed below, the Board finds that further development is required in order to comply with both the duty to assist, as well as the Court's December 2009 memorandum decision.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that his organic psychotic disorder/dementia is due to in-service head trauma.  As noted in the Introduction, the Boar determined in the January 2008 decision that the evidence did not show head trauma during service.  In making this determination, the Board noted that a July 2001 VA examination showed a diagnosis of psychotic disorder due to head trauma with a history of auditory/visual hallucinations; and that treatment records dated in 2006 note that he was treated for hallucinosis association with head injury.  However, the Board found that the service treatment records were negative for any complaints, treatment, or diagnosis of an organic psychotic disorder/dementia or any head injury.  These records did show that he was involved in a motor vehicle accident in August 1984 when his vehicle was hit by another vehicle.  At that time he reported a neck injury, but he specifically denied any head injury or loss of consciousness.  In January 1986, he reported that he was in a motor vehicle accident earlier that same month.  He reported neck and upper back pain and did not report any loss of consciousness.  Neurological examination was within normal limits.  It was also noted that at a 1999 VA examination, the Veteran reported that he ran into a brick wall in 1993, after military service, and had a concussion with memory lapse.  Further, it was noted that private treatment records from February 2004 indicated the Veteran was referred for a high CPK level.  The neurological examination revealed an anxiety ridden individual who tended not to stay still.  His mental status was otherwise normal.  His cranial nerves were normal and there was no diagnosis of any organic psychotic disorder or dementia.

The December 2009 Court memorandum decision reversed the Board's finding that there was no evidence of in-service head trauma.  However, the Court did not reverse the Board's ultimate finding that the current organic psychotic disorder/dementia was not related to in-service head injury as requested by the Veteran.  The Court found that a fair reading of the Board's decision revealed it rejected the Veteran's reports to medical examiners regarding the seriousness of the in-service head trauma.  In support of this determination, the Court noted the service treatment records did not reveal a serious injury, and that medical opinions rendered on inaccurate information cannot form the basis to reverse the Board's decision not to award VA benefits.

The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.)  Further, the Court has held once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 38 C.F.R. 
§ 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

In view of the foregoing, the Board must find that the Veteran did sustain head trauma during military service.  However, as indicated above, no competent medical opinion is of record which addresses whether his organic psychotic disorder/dementia is causally related to the actual nature and severity of this injury.  Therefore, the Board finds that a new examination is required to address this matter which does have an accurate understanding of the nature and severity of the in-service head injury.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  Consequently, a remand is required in this case.

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding medical records regarding recent treatment of the Veteran's organic psychotic disorder/dementia should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his organic psychotic disorder/dementia since May 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his organic psychotic disorder/dementia.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any organic psychotic disorder/dementia was incurred in or otherwise the result of active service, to include head trauma therein.  In making this determination, the examiner should be aware that the service treatment records do not reflect a serious injury, and that he did not report a loss of consciousness at that time.  The examiner should also note the Veteran reported at a 1999 VA examination that he ran into a brick wall in 1993, after military service, and had a concussion with memory lapse.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines no opinion can be offered without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in June 2007, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


